PER CURIAM.
These consolidated appeals are from a final judgment on intervention entered in a foreclosure action based on a security agreement and from a final judgment entered in a replevin action, after a nonjury trial. The prior opinion of this court in Joyner v. Ettlinger, 382 So.2d 27 (1st DCA 1980), remanded the cause for factual determinations and an award of damages consistent with the opinion. On remand, the trial court determined that it was not at liberty to disturb certain findings previously made, including the award of permanent possession of the tractors to appellees. After determining the amount of appellees’ lien, the value of the tractors at the time foreclosure was instituted, and their value on the date of final judgment on intervention, the court awarded to appellees both permanent possession of the two tractors and damages against appellant in the amount of appellees’ lien plus interest.
In its prior opinion, this court limited appellees’ recovery to either the value of both tractors as of the date of foreclosure or the amount of its lien, whichever is less, plus interest. Since the trial court specifically found that the value of the tractors on that date exceeded appellees’ lien, appellees’ recovery is strictly limited to $9,257.82, the sum of its lien plus interest, the amount determined in the trial court. Appellant is entitled to the remaining equity in the two tractors.
Accordingly, the cause is remanded to the trial court for judgments in compliance herewith.
McCORD, BOOTH and WENTWORTH, JJ., concur.